Title: From John Adams to United States Senate, 21 February 1801
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States Feb 21st 1801.

I nominate the Honorable Thomas Bee of South Carolina to be chief Judge
The Honorable John Sitgreaves of North Carolina and the Hon. Joseph Clay Jun of Georgia to be judges in the fifth circuit of the United States.
sixth Circuit
William McClung Esqr of Kentucky to be a Circuit Judge in the sixth circuit of the United States
The Hon Jacob Read Esqr. Senator from South Carolina to be Judge of that district in the place of Judge Bee
The Honorable William H Hill Esqr. member of the house of Representatives from North Carolina to be Judge of that district in place of Judge Sitgreaves.
Samuel Blackbourn Esqr to be Attorney for the Western district of Virginia
Robert Grattan of Stanton in Virginia to be Marshall of the Western district of Virginia
Thomas Gray Esqr. of the district of East Tennessee to be Attorney for the said district.
Charles J Porter Esqr of the district of East Tennessee to be Marshall of the said district.
William Pitt Beers Esqr of Albany to be Attorney of the United States for the district of Albany
James Dole Esqr of Troy in the district of Albany to be Marshall of that district.
J. C. Mounflorence of N. Carolina to be Commercial Agent for the United States at Paris

John Adams